 1 '~                                                    _.~       ~
                                                                        FI(.ED
                                                            Clr•~K. U.S. u~~~ i!PICT C~!1RT
 2
 3                                                               MAY 2 4 2021
 4                                                        CENTRAL DISTRICT     F    LIFORNIA
                                                          EASTERN DIVISION           D    TY
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
        UNITED STATES OF AMERICA,                    Case No.:~,~(-~ ~                         ,~,
11
                           Plaintiff,                ORDER OF DETENTION PENDING
12                                                   FURTHER REVOCATION
                                                     PROCEEDINGS
13                                                    FED. R. CRIM.P. 32.1(a)(6); 18
                    r oC Ip~-r~~~
                    F~-~
        D~,>-~.~dL V~
14
                           Defendant.
15
16            The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the       S av ~~-~•-~ District of
18           ~~~f'°~~~'~` for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20            Having conducted a detention hearing pursuant to Federal Rule of Criminal
21      Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~         The defendant has not met his/her burden of establishing by clear and
23               convincing evidence that he/she is not likely to flee if released under 18
24               U.S.C. § 3142(b) or (c). This finding is based on the following:
25              ('~     information in the Pretrial Services Report and Recommendation
26              (~      information in the violation petition and reports)
27              (L)     the defendant's nonobjection to detention at this time
28              () other:


                                                 1
 1            and/ or
 2 B.(~)      The defendant has not met his/her burden of establishing by clear and
 3            convincing evidence that he/she is not likely to pose a danger to the
 4           safety of any other person or the community if released under 18 U.S.C.
 5           § 3142(b) or (c). This finding is based on the following:
 6           (~     information in the Pretrial Services Report and Recommendation
 7          (~,J    information in the violation petition and reports)
 8          (~      the defendant's nonobjection to detention at this time
 9          ()      other:
10
11   IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: M,-,, ~       ~~~ 2—f~ Z~
15                                               United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            2
